Per Curiam.
— This is an appeal from a final decree of the Circuit Court for St. Johns County validating an issue of bonds in the sum of $200,000.00 proposed to be issued by the appellee Drainage District and ratifying the tax proposed by the Board of Supervisors of said Drainage District to provide funds to pay said bonds and interest thereon. By an Act of the Florida Legislature approved April 26, 1919, since the case was brought to this court, all defects and irregularities in the proceedings leading up to the issue of said bonds were cured and said issue of bonds was fully ratified, approved and declared to be valid in all respects, and the said tax levy was fully ratified, validated and confirmed. On the authority of Cranor *269v. Board of County Commissioners of Volusia County, 51 Fla. 526, the said decree appealed from in said cause is hereby .affirmed at the cost of the appellants. See Everglades Sugar & Land Co. v. Board Supervisors of Napoleon B. Broward Drainage District et al. and Everglades Sugar & Land Co. et al. v. Napoleon B. Broward Drainage District, and Charlotte Harbor and Northern Railway Co. v. Welles et al. as Board of Com. DeSoto County, decided here at the present term.
All concur.